DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 3, 4, 10, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Gadwal et al. (“Dual-Reactive Hyperbranched Polymer Synthesis through Proton Transfer Polymerization of Thiol and Epoxide Groups”) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1-4, 10, 11, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Mazzier et al. (“Photoresponsive Supramolecular Architectures Based on Polypeptide Hybrids”) is withdrawn following the applicant’s amendment to claim 1.
Shin et al. (KR 10-2013-0079150, with attached machine translation) teach a composition for a resist underlayer film comprising a cyanuric acid derivative which may be represented by the formulas:

    PNG
    media_image1.png
    146
    198
    media_image1.png
    Greyscale
 or

    PNG
    media_image2.png
    147
    230
    media_image2.png
    Greyscale
(abstract, claim 5).
The derivatives above are equivalent to polymers having a structure wherein a first moiety of Formula (1-3) is combined with a third moiety of Formula 3, wherein A is -CH2- (an unsubstituted C1 alkylene group), R6 is a hydroxyl group, n1=1, X is S, and R5 is a heterocyclic group.
However, the derivatives do not have the groups R5 and R6 required in claims 1, 19, and 20 of the instant application.
There are no prior art teachings that would motivate one of ordinary skill to modify Shin et al. and obtain the resist underlayer composition in claims 1 and 19, and the method in claim 20 of the instant application.
Therefore, claims 1, 3-16 19, and 20 are allowed.
Claims 2, 17, and 18 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796